DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 03/08/2022 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-22 were previously pending in the application, with claims 14-22 having previously been withdrawn. 
	As of the amendments filed 03/08/2022, claim 1 is amended; withdrawn claims 14-22 are canceled; and no claims are newly added. 
	Accordingly, claims 1-13 are currently under examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2017/0300654 A1, hereinafter “Stein”) in view of Do et al. (US 2017/0104804 A1, hereinafter “Do”) and Kuusela et al. (US 2017/0013233 A1, hereinafter “Kuusela”), further in view of Rao et al. (2019/0110754 A1, hereinafter “Rao”). 


Regarding claim 1, Stein discloses a mobile medicine communication platform and methods and uses thereof, which "can include measurement devices configured to perform high quality, telemedicine neurological or non-neurological examinations in real time, visualize and capture audio input directly, collect measurements for brain and neck vessel function and physiology, and deliver integrated care for a patient in emergency vehicles (e.g., ambulances), acute care situations, and also non-emergent care locations" (Stein: [0070]), and further discloses: 
A teleconferencing system ("FIG. 1 illustrates a telemedicine system environment" Stein: [0044]), comprising: 
a first terminal ("vehicle 102 can include a telemedicine system" Stein: [0105], Fig. 1; [The vehicle 102 represents the first terminal.]) including a camera ("telemedicine system can include a multimedia system, such as one or more cameras" Stein: [0105]; "telemedicine system 200 can be included in one or more vehicles 102" Stein: [0159], Fig. 2) and a microphone ("audio captured/inputted via one or more audio I/O devices 265 (e.g., a microphone)" Stein: [0163]) configured to acquire an audio signal and a high-quality video signal ("high quality audio and video" Stein: [0133])
retaining the high-quality video signal ("telemedicine system can maintain a video resolution high enough to effectively evaluate a patient remotely" Stein: [0105]); 
a second terminal (“one or more medical facilities (e.g., hospitals) 140, emergency vehicle control or dispatch centers 142, and/or medical physicians 144 (e.g., tele-physicians)” Stein: [0106])
a teleconferencing server ("operations center 120 and the telemedicine system 200 (FIG. 2) can include a teleconference solution to facilitate multimedia (audio/video) communications between the components within the telemedicine system environment 100" Stein: [0105]) in communication with the first terminal and the second terminal ("vehicle 102 can communicate with one or more medical facilities (e.g., hospitals) 140, emergency vehicle control or dispatch centers 142, and/or medical physicians 144 (e.g., tele-physicians). The vehicle 102 can communicate with one or more of these entities via the operations center 120" Stein: [0106]) and configured to host real-time audio-video conference ("live audio/video teleconferencing" Stein: [0097]) between the first terminal and the second terminal ("Real-time telemedicine can include the synchronous transfer of medical information between two or more parties, such as an ambulance, operations center, medical facility, and/or one or more tele-physicians" Stein: [0097]; [In this example in Stein’s invention, the ambulance/vehicle would represent the first terminal, the operations center would represent the teleconferencing server, and the medical facility would represent the second terminal.]). 

Stein is not being relied upon for teaching: 
generate a low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal from the high-quality video signal while retaining the high-quality video signal; 
a second terminal including a camera and a microphone and configured to acquire a second-terminal audio signal and a second-terminal video signal;
wherein during the real-time audio-video conference, the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal, in real-time, transmits the low-quality video signal and the audio signal to the second terminal, in real-time, receives the second-terminal audio signal and the second-terminal video signal from the second terminal, in real-time, and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal, in real-time; and
wherein the teleconferencing system further comprises a symptom recognition server in communication with the first terminal and the teleconferencing server and configured to receive the high-quality video signal and the audio signal from the first terminal, while the low-quality video signal is being transmitted to the second terminal, analyze the high-quality video signal and the audio signal to detect one or more indicia of illness, generate a diagnostic alert on detecting the one or more indicia of illness, and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference, and
wherein the first terminal transmits the high-quality video signal to the symptom recognition server while concurrently transmitting the low-quality video signal to the teleconferencing server. 
To clarify, Stein does teach a second terminal (as represented by one or more medical facilities). While most medical facilities will have a camera and a microphone, Stein does not explicitly disclose that these one or more medical facilities (representing a second terminal) include a camera and a microphone. Thus, Do is being relied upon for teaching a second terminal including a camera and a microphone, as described below. 

However, in a similar invention in the same field of endeavor, Do teaches "mobile communication technologies [that allow] a real-time video call between electronic devices, and further [allow] a real-time transmission of image data" (Do: [0005]), and further teaches: 
generate a low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal from the high-quality video signal ("electronic device 400 may compress the image data at a target bit-rate (kbps) determined in real time by a rate control" Do: [0083]) while retaining the high-quality video signal ("captured image data is stored for recording in the memory of the electronic device 400" Do: [0082]); 
a second terminal ("electronic device 400 may include at least part of elements of the electronic device 100 in FIG. 1 or of the electronic device 200 in FIG. 2. The electronic device 400 may be, but is not limited to, a smart phone, a tablet personal computer, a mobile phone, or the like. The external device 500 may be, for example, an electronic device including the same elements as those of the electronic device 400" Do: [0079]; [In Do's invention, electronic device 400 represents the first terminal, while external device 500 represents the second terminal.]) including a camera ([Fig. 2 shows that electronic device 200 includes a camera module 291. Accordingly, electronic device 400 and external device 500, representing the first and second terminals, respectively, also include a camera module.]) and a microphone ([Fig. 2 shows that electronic device 200 includes a microphone 288 as part of the audio module 280. Accordingly, electronic device 400 and external device 500, representing the first and second terminals, respectively, also include a microphone.]) and configured to acquire a second-terminal audio signal and a second-terminal video signal ("bidirectional transmission of image data when a voice call is connected with the external device 500. If a user presses the key 610 during the voice call, the electronic device 400 may request the connection of a data call for unidirectional or bidirectional transmission/reception of image data with the external device 500" Do: [0125]; [Given that Do teaches a real-time video call including bidirectional transmission/reception of image data between the electronic device 400 and the external device 500, this means that both the electronic device 400 and the external device 500 are each configured to acquire their own audio signal and video signal.]);
wherein during the real-time audio-video conference ("real-time video call may be performed between both parties or among multiple parties" Do: [0006]), the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal ("electronic device 400 may access the network ... and then transmit multimedia data to the external device 500. In this case, such multimedia data may be transmitted to the external device 500 through a server device equipped in the network" Do: [0080]; [The "server device equipped in the network" represents the teleconferencing server.]), in real-time ("real-time video call" Do: [0006]), transmits the low-quality video signal and the audio signal to the second terminal (“multimedia data may be transmitted to the external device 500 through a server device equipped in the network" Do: [0080]), in real-time ("real-time video call" Do: [0006]), receives the second-terminal audio signal and the second-terminal video signal from the second terminal (“electronic device 400 may request the connection of a data call for unidirectional or bidirectional transmission/reception of image data with the external device 500" Do: [0125]), in real-time ("real-time video call" Do: [0006]), and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal ("real-time video call may be performed between both parties or among multiple parties" Do: [0006]), in real-time ("real-time video call" Do: [0006]); and
wherein the teleconferencing system further comprises a server ("server 106" Do: [0043], Fig. 1) in communication with the first terminal and the teleconferencing server ("communication module 220 (e.g., the communication interface 170 of FIG. 1) may perform a data communication with any other electronic device (e.g., the second external electronic device 104 or the server 106 of FIG. 1) connected to the electronic device 200 (e.g., the electronic device 100 of FIG. 1)" Do: [0043]) and configured to receive the high-quality video signal (“first encoded data by applying a high-quality parameter” Do: [0088]) and the audio signal from the first terminal (“communication interface 170 can establish communication between the electronic apparatus 101 and other electronic devices (e.g., a first external electronic device 102, a second external electronic device 104” Do: [0040]), while the low-quality video signal (“second encoded data by applying a low-quality parameter” Do: [0088]) is being transmitted to the second terminal (“the second encoded data (i.e., the encoded data for transmission)” Do: [0087]), and 
wherein the first terminal transmits the high-quality video signal ("allows a user to select the transmission of high quality data during a real-time transmission of the image data" Do: [0129]) to a server while concurrently transmitting the low-quality video signal to the teleconferencing server ("electronic device 400 may access the network ... and then transmit multimedia data to the external device 500. In this case, such multimedia data may be transmitted to the external device 500 through a server device equipped in the network" Do: [0080]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the methods and devices for image data encoding as taught by Do. One of ordinary skill in the art would have been motivated to make this modification because of the benefits of an "electronic device and image data encoding method capable of recording high-quality image data without depending on network environments when transmitting acquired image data to another electronic device in real time and also storing the acquired image data" (Do: [0009]). Furthermore, during a real-time audio-video conference, "when images are transmitted to the network in real time, the resolution and the frame rate may be varied in real time according to a QoS algorithm based on the network environment" (Do: [0101]).

	While Examiner finds that the combination of Stein and Do make obvious the newly added limitation of independent claim 1, an additional reference is being cited to provide further teaching for the transmission of the high-quality video signal to one server/device while concurrently transmitting the low-quality video signal to the teleconferencing server. Accordingly, Kuusela teaches a “transmission method for multi-user video conferencing” (Title) in which the method “transmits one of the low resolution video data or the high resolution data to each of the participants based on control information” (Kuusela: [0027]), and further teaches: 
	wherein the first terminal transmits ("one or more video streams can be encoded, transmitted and displayed at multiple resolutions, such as a low resolution, a medium resolution, and a high resolution" Kuusela: [0025]) the high-quality video signal to the additional device ("each participant in a video conference can simultaneously encode and transmit two or more video data streams. The data streams… can be sent directly to the other participants" Kuusela: [0027]; [One of these ‘other participants’ can be the ‘symptom recognition server’ as taught by Rao below.]) while concurrently transmitting ("one or more video streams can be encoded, transmitted and displayed at multiple resolutions, such as a low resolution, a medium resolution, and a high resolution" Kuusela: [0025]) the low-quality video signal to the teleconferencing server ("each participant in a video conference can simultaneously encode and transmit two or more video data streams. The data streams can be sent to a video conference server for relay to other participants" Kuusela: [0027]).
In addition, Kuusela teaches that the low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal is generated from the high-quality video signal ("video conferencing system can, at times, change the resolution at which video data streams are encoded and/or transmitted. For example, high-resolution video streams can be switched to a low-resolution and low-resolution video streams can switch to a high-resolution" Kuusela: [0026]). Kuusela further teaches storage (retaining) of high-quality video signal (“video data can be transmitted or stored at varying spatial resolutions” Kuusela: [0002]). Kuusela also describes that this transmission of multiple video signals of different qualities is done concurrently (“each participant in a video conference can simultaneously encode and transmit two or more video data streams” Kuusela: [0027]). Kuusela further discloses many additional features that are relevant to the newly added limitation of claim 1 in paragraphs [0025]-[0029]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the transmission method for multi-user video conferencing as taught by Kuusela. One of ordinary skill in the art would have been motivated to make this modification because it allows transmission of a video signal to various devices at different levels of quality (“each encoding client transmits a video stream that includes video frames at multiple resolutions” Kuusela: [0029]). In addition, Kuusela’s method allows one to “select which of the resolutions to send to which participants based on control information” (Kuusela: [0028]). For example, it can be selected to transmit the high-quality video to a device for symptom recognition while also transmitting the low-quality video to an additional device for teleconferencing. Kuusela further describes a benefit of versatility, as Kuusela teaches that the video signals of various qualities can be either transmitted by a server or transmitted directly to another device (“frames can be relayed to a plurality of decoding clients by a video conference server or can be transmitted directly to the plurality of clients” Kuusela: [0029]). Kuusela also describes that this transmission of multiple video signals of different qualities is done concurrently (“each participant in a video conference can simultaneously encode and transmit two or more video data streams” Kuusela: [0027]). 

The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
a symptom recognition server … configured to … analyze the high-quality video signal and the audio signal to detect one or more indicia of illness, generate a diagnostic alert on detecting the one or more indicia of illness, and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference.

However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
a symptom recognition server ("a diagnosis module in communication with the data processing module" Rao: [0034]; "diagnosis module is housed on a remote server" Rao: [0035]) … configured to … analyze the high-quality video signal and the audio signal ("trained AI program of the present invention processes and analyzes the data (304) to produce a clinical result" Rao: [0104]) to detect one or more indicia of illness ("Once all of the diagnostic models have been run, their output would be passed to the final model to obtain the overall diagnostic prediction" Rao: [0138]), generate a diagnostic alert on detecting the one or more indicia of illness ("system would output the final diagnostic prediction to the patient" Rao: [0138]), and transmit the diagnostic alert to the teleconferencing server for display on the second terminal ("system may display such an output on the screen of the device used to collect the initial senor data, or may transmit it to the relevant parties via other means" Rao: [0138]) during the real-time audio-video conference ([Real-time audio-video conferencing is taught by both Stein and Do, as described above.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Regarding claim 2, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
	The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
wherein the symptom recognition server is configured to detect the indicia of illness from the high-quality video signal and the audio signal using multimodal recurrent neural networks.
However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
wherein the symptom recognition server is configured to detect the indicia of illness from the high-quality video signal and the audio signal using multimodal recurrent neural networks ("a system, wherein said machine learning system comprises at least one of: a convolutional neural network; a recurrent neural network" Rao: [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Regarding claim 3, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
	The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
wherein the symptom recognition server is configured to detect the indicia of illness from the high-quality video signal by: detecting a face from the high-quality video signal; extracting action units from the detected face; detecting landmarks from the detected face: tracking the detected landmarks; performing semantic feature extraction using the tracked landmarks; and using the multimodal recurrent neural networks to detect the indicia of illness from the detected face, extracted action units, tracked landmarks, and extracted semantic features.
However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose PD and will serve as the input for the deployed system when making a diagnosis for a new patient" Rao: [0107]) by:
detecting a face from the high-quality video signal ("Face detection/localization" Rao: [0084]);
extracting action units from the detected face ("motion feature extraction" Rao: [0090]; "video of the patient's face while prompting a sequence of actions. The goal of this test is to collect video that contains the face at rest, the face performing simple expressions, blink rate information, and gaze variations (side-to-side, up-down, convergence)" Rao: [0108]; "identifying and labeling each blink in a video sequence" Rao: [0115]; According to the definition for action units as provided in the Specification of the present application, action units "may include a recognized sequence of facial movements/expressions and/or the movement of particular facial muscle groups." Based on this definition, Rao's collection of data of the face performing simple expressions and blink rate, as well as Rao's identification of each blink, teaches the extraction of action units limitation);
detecting landmarks from the detected face ("identify the locations of standard facial landmarks (e.g., eye corners, mouth, nose, jaw line, etc.)" Rao: [0123]);
tracking the detected landmarks ("image stabilization techniques are used to assure a smooth view of the object of interest within the cropped video sequence. These techniques may rely on the change in the detected face box region from one frame to the next or similarly the change in the location of specific facial landmarks" Rao: [0125]; Rao’s image stabilization techniques teach the tracking of the detected landmarks, as the detected landmarks are being tracked, localized, and isolated for each frame of the video);
performing semantic feature extraction using the tracked landmarks ("feature extraction may be performed as part of the data processing stage of the system, or may be performed by the machine learning system during the training and model generation stage, depending on the specific machine learning system used" Rao: [0098]; Rao does not teach away from having semantic features included in the feature extraction); and
using the multimodal recurrent neural networks to detect the indicia of illness from the detected face, extracted action units, tracked landmarks, and extracted semantic features ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Regarding claim 4, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 2, as described above. 
	The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
wherein the symptom recognition server is configured to detect the indicia of illness from the high-quality video signal by:BOZORGTABAR et at S.N. 15/1964,542Dkt. 8728-1233 Page 5detecting a body posture from the high-quality video signal; tracking head movements from the high-quality video signal; and using the multimodal recurrent neural networks to detect the indicia of illness from the detected body posture and tracked head movements.
However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose PD and will serve as the input for the deployed system when making a diagnosis for a new patient" Rao: [0107]) by:
detecting a body posture from the high-quality video signal ("Video analysis of the patient may include analysis of the patient's face and facial movements, mouth specific movements, arm movements, full body movement, gait analysis, finger tapping" Rao: [0088]);
tracking head movements ("motion detection" Rao: [0084]; "motion feature extraction" Rao: [0090]) from the high-quality video signal; and
using the multimodal recurrent neural networks to detect the indicia of illness ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]) from the detected body posture and tracked head movements ("Many different models would be trained to diagnose different aspects of the patient's movements" Rao: [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Regarding claim 6, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
	Stein is not being relied upon for teaching: 
wherein the first terminal is configured to convert the high-quality video signal into a low-quality video signal of less bitrate by reducing a resolution of the high-quality signal, by reducing a framerate of the high-quality signal, or by compressing the high-quality signal.
However, in a similar invention in the same field of endeavor, Do teaches "mobile communication technologies [that allow] a real-time video call between electronic devices, and further [allow] a real-time transmission of image data" (Do: [0005]), and further teaches: 
wherein the first terminal is configured to convert the high-quality video signal into a low-quality video signal of less bitrate by reducing a resolution of the high-quality signal, by reducing a framerate of the high-quality signal, or by compressing the high-quality signal (“electronic device 400 may compress the image data at a target bit-rate (kbps) determined in real time by a rate control” Do: [0083]; “for a real-time transmission of a high-quality image data, the electronic device 400 may compress the image data according to a QoS algorithm at a suitable target bit-rate for the network environment with the limited bandwidth” Do: [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the methods and devices for image data encoding as taught by Do. One of ordinary skill in the art would have been motivated to make this modification because of the benefits of an "electronic device and image data encoding method capable of recording high-quality image data without depending on network environments when transmitting acquired image data to another electronic device in real time and also storing the acquired image data" (Do: [0009]). Furthermore, during a real-time audio-video conference, "when images are transmitted to the network in real time, the resolution and the frame rate may be varied in real time according to a QoS algorithm based on the network environment" (Do: [0101]).

Regarding claim 7, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
	The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
wherein the symptom recognition server is part of or locally connected to the first terminal.
However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
wherein the symptom recognition server is part of or locally connected to the first terminal ("Once all of the diagnostic models have been run, their output would be passed to the final model to obtain the overall diagnostic prediction. Again, this processing could be done on device, in the cloud, or some combination of both" Rao: [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Regarding claim 8, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
	The combination of Stein, Do, and Kuusela is not being relied upon for teaching: 
wherein the teleconferencing server is in communication with the first terminal and the second terminal over the Internet or another wide-area network. 
However, in a similar invention in the same field of endeavor, Rao teaches a “system and methods of diagnosing and monitoring neurological disorders in a patient utilizing an artificial intelligence based system” (Rao: Abstract), and further teaches: 
wherein the teleconferencing server is in communication with the first terminal and the second terminal over the Internet or another wide-area network ("data will be transmitted to the appropriate computing device, such as a server, using any commonly available wired or wireless technology" Rao: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the system and methods of diagnosing and monitoring neurological disorders in a patient as taught by Rao. One of ordinary skill in the art would have been motivated to make this modification because “there is a need for a diagnostic system that can accurately diagnose a neurological disorder, thus reducing the burden on our medical system by both aiding GPs in making an initial diagnosis and reducing the loss and suffering that result from a potential misdiagnosis” (Rao: [0005]). Furthermore, “many patients suffering from such diseases are located in remote areas, or otherwise find it difficult to access a trained neurologist to secure an accurate diagnosis of their disease. Thus there is a need for some system of rendering an accurate diagnosis that can be used in a simple clinic setting, or even in the patient's own home, by otherwise untrained individuals” (Rao: [0006]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Do, Kuusela, and Rao as applied to claims 1-2 above, and further in view of Sapoznik et al. (US 10387888 B2, hereinafter "Sapoznik").

Regarding claim 5, the combination of Stein, Do, Kuusela, and Rao discloses:
The system of claim 2, as described above. 
	Rao further discloses: 
wherein the symptom recognition server is configured to detect the indicia of illness from the audio signal ("the audio signal may include speech from the patient or other sounds that are relevant to the task being performed and may provide diagnostic information" Rao: [0089]). 
The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
detecting tone features from the audio signal;
transcribing the audio signal to generate a transcription;
performing natural language processing on the transcription;
performing semantic analysis on the transcription;
performing language structure extraction on the transcription; and
using the recurrent neural networks to detect the indicia of illness from the detected tone features, the transcription, the results of the natural language processing, the results of the semantic analysis, and the results of the language structure extraction.
However, in a related invention in a similar field of endeavor, Sapoznik teaches: 
detecting tone features from the audio signal ("features may include any appropriate features that are used for natural language processing" Sapoznik: Col. 4; "features may include NLP features and/or features obtained from customer data or other data" Sapoznik: Col. 9);
transcribing the audio signal to generate a transcription ("an audio signal comprising speech of a customer request may be processed using speech recognition to obtain text of the customer request" Sapoznik: Col. 6);
performing natural language processing ("using one or more of NLP (natural language processing)" Sapoznik: Col. 4) on the transcription;
performing semantic analysis on the transcription ("automating or assisting communications using semantic processing" Sapoznik: Col. 1; "features may be extracted by processing the encoded text with a topic model, such as a latent semantic indexing model" Sapoznik: Col. 5);
performing language structure extraction on the transcription ("NLP feature extraction component 310" Sapoznik: Col. 4; The language structure extraction is taught by the feature extraction component); and
using the recurrent neural networks to detect the indicia of illness from the detected tone features, the transcription, the results of the natural language processing, the results of the semantic analysis, and the results of the language structure extraction ("by processing the encoded text with a neural network, such as a multi-layer perceptron neural network. In some implementations, where the text is encoded using word embeddings, features may be obtained by processing the matrix with a neural network, such as a deep averaging network, a convolution neural network, a recurrent neural network, a recursive neural network, or any other suitable type of neural network" Sapoznik: Col. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the assisting entities as taught by Sapoznik. One of ordinary skill in the art would have been motivated to make this modification because "Semantic processing may be used to provide a fully automated experience" Sapoznik: Col. 2. Furthermore, Sapoznik discloses that “the depicted elements and the functions thereof may be implemented on machines,” and "such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipments, servers, routers and the like" Sapoznik: Col. 51. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Do, Kuusela, and Rao as applied to claim 1 above, and further in view of Jordan et al. (US 9361021 B2, hereinafter "Jordan").

Regarding claim 9, the combination of Stein, Do, Kuusela, and Rao discloses: 
The system of claim 1, as described above. 
The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
wherein the second terminal is configured to display the low-quality video signal as part of a teleconference and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal.
However, in a similar invention in the same field of endeavor, Jordan teaches “graphical user interfaces including touchpad driving interfaces for telemedicine devices” (Title): 
wherein the second terminal is configured to display the low-quality video signal as part of a teleconference ("FIG. 36 illustrates an avatar display of telepresence devices in a lower window and a video feed from a telepresence device in an upper window" Jordan: Col. 3, Fig. 36; Although Jordan does not specifically mention that the video feed being displayed is a low-quality video signal, Jordan does not teach away from the possibility of having the video feed from the telepresence device being a low-quality video signal. Additionally, the disclosure that the video feed from the telepresence device is being displayed in the upper window indicates that this video feed will be of a lower quality than a video feed being displayed on the entire monitor) and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal ("may provide various notifications associated with the network connection, the PED, a patient, a healthcare facility, a healthcare practitioner, a telepresence device, and/or the like" Jordan: Col. 6; "the notifications 820 may be displayed as overlays" Jordan: Col. 14); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Regarding claim 10, the combination of Stein, Do, Kuusela, Rao, and Jordan discloses: 
The system of claim 9, as described above. 
	The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a textual alert. 
However, in a similar invention in the same field of endeavor, Jordan teaches “graphical user interfaces including touchpad driving interfaces for telemedicine devices” (Title): 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a textual alert ("a notification may include one or more pop-up dialogue boxes to bring critical information to the attention of the user" Jordan: Col. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Regarding claim 11, the combination of Stein, Do, Kuusela, Rao, and Jordan discloses: 
The system of claim 9, as described above. 
	The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a graphic element that highlights or emphasizes a part of a face or body that the indicia of illness are based on. 
However, in a similar invention in the same field of endeavor, Jordan teaches “graphical user interfaces including touchpad driving interfaces for telemedicine devices” (Title): 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a graphic element that highlights or emphasizes a part of a face or body that the indicia of illness are based on ("icons 2620 and 2622 may be overlaid on the live video feed" Jordan: Col. 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Regarding claim 12, the combination of Stein, Do, Kuusela, Rao, and Jordan discloses: 
The system of claim 9, as described above. 
	The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of an annotation, highlighting, or other marking on a textual transcription of the audio signal. 
However, in a similar invention in the same field of endeavor, Jordan teaches “graphical user interfaces including touchpad driving interfaces for telemedicine devices” (Title): 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of an annotation, highlighting, or other marking on a textual transcription of the audio signal ("may be configured to provide notifications or alerts using various display modifications, annotations, or overlays" Col. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Regarding claim 13, the combination of Stein, Do, Kuusela, Rao, and Jordan discloses: 
The system of claim 9, as described above. 
	The combination of Stein, Do, Kuusela, and Rao are not being relied upon for teaching: 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on.
However, in a similar invention in the same field of endeavor, Jordan teaches “graphical user interfaces including touchpad driving interfaces for telemedicine devices” (Title): 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element ("may include a " Picture-in-Picture" region or window that displays local video or image data" Jordan: Col. 7) that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on ("may include a media management module configured to allow a user to record and/or store audio and/or visual data for subsequent use" Jordan: Col. 6; Jordan teaches here that his system allows for recording and storing of the visual data for subsequent use, and thus teaches the replaying of the video signal (as this is to be included in “subsequent use”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemedicine systems and methods disclosed by Stein, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Response to Arguments
	Applicant submits that independent claim 1 is patentably distinct from the cited art, for at least the following reasons. 
	Applicant submits that the recited approach of independent claim 1 utilizes a concept of having a high-quality video signal being transmitted one way while a low-quality video signal (generated from the high-quality video signal) is transmitted another way, as claimed. Applicant submits that this approach allows for the low-quality video signal to be used in a real-time teleconference while the high-quality video signal is used to perform symptom recognition. Applicant submits that by concurrently sending the high-quality video signal one way while sending the low-quality video signal another way, the best possible symptom recognition may be performed while still permitting the best possible real-time video conferencing. 
	Applicant submits that the Office Action concedes that Stein is not being relied on to teach this concept but contends that Do teaches something similar (Do transmits compressed image data while retaining high-quality image data). Applicant submits that retaining high-quality image data while transmitting low-quality image data is not the same thing as concurrently transmitting high-quality image data and low-quality image data to two different destinations for two different purposes. 
	Applicant further submits that Do contemplates sending only the low-quality signal while merely allows for the real-time recording of the high-quality signal, and further submits that no mention is made within Do that the high-quality signal is transmitted concurrently with the low-quality signal, as is done in the claim. Applicant further submits that nowhere within the cited art is this concept taught or suggested. 

	In response, Examiner respectfully submits that Applicant’s remarks and amendments are acknowledged. Based on the amendments to claim 1, the previously applied rejection has been withdrawn. However, upon further consideration and in view of the amendments to claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Stein in view of Do and Kuusela, further in view of Rao. 
	Despite the introduction of an additional reference, Examiner respectfully submits that the newly added limitation to claim 1 is made obvious by the combination of Stein and Do, as Do teaches: wherein the first terminal transmits the high-quality video signal ("allows a user to select the transmission of high quality data during a real-time transmission of the image data" Do: [0129]) to a server while concurrently transmitting the low-quality video signal to the teleconferencing server ("electronic device 400 may access the network ... and then transmit multimedia data to the external device 500. In this case, such multimedia data may be transmitted to the external device 500 through a server device equipped in the network" Do: [0080]). 
	In response to Applicant’s argument that retaining the high-quality image data while transmitting the low-quality image data is not the same thing as concurrently transmitting high-quality image data and low-quality image data, Examiner respectfully submits that Do also teaches transmission of high-quality image data while transmitting image data ("allows a user to select the transmission of high quality data during a real-time transmission of the image data" Do: [0129]). Thus, Applicant’s argument that ‘no mention is made within Do that the high-quality signal is transmitted concurrently with the low-quality signal’ is not persuasive, as Do teaches an ability for a user to select the transmission of the high-quality signal “during a real-time transmission of the image data” (Do: [0129]). 
	As described directly above, Examiner finds that the newly added features of claim 1 are made obvious by Do. However, in view of this amendment to independent claim 1, the search was updated and an additional prior art reference has been identified that teaches the transmission of the high-quality video signal to one server/device while concurrently transmitting the low-quality video signal to the teleconferencing server. Accordingly, Kuusela teaches a “transmission method for multi-user video conferencing” (Title) in which the method “transmits one of the low resolution video data or the high resolution data to each of the participants based on control information” (Kuusela: [0027]), and further teaches: wherein the first terminal transmits ("one or more video streams can be encoded, transmitted and displayed at multiple resolutions, such as a low resolution, a medium resolution, and a high resolution" Kuusela: [0025]) the high-quality video signal to the additional device ("each participant in a video conference can simultaneously encode and transmit two or more video data streams. The data streams… can be sent directly to the other participants" Kuusela: [0027]; [One of these ‘other participants’ can be the ‘symptom recognition server’ as taught by Rao below.]) while concurrently transmitting ("one or more video streams can be encoded, transmitted and displayed at multiple resolutions, such as a low resolution, a medium resolution, and a high resolution" Kuusela: [0025]) the low-quality video signal to the teleconferencing server ("each participant in a video conference can simultaneously encode and transmit two or more video data streams. The data streams can be sent to a video conference server for relay to other participants" Kuusela: [0027]).
In addition, regarding other limitations of the claim, Kuusela teaches that the low-quality video signal of a bitrate that is less than a bitrate of the high-quality video signal is generated from the high-quality video signal ("video conferencing system can, at times, change the resolution at which video data streams are encoded and/or transmitted. For example, high-resolution video streams can be switched to a low-resolution and low-resolution video streams can switch to a high-resolution" Kuusela: [0026]). Kuusela further teaches storage (retaining) of high-quality video signal (“video data can be transmitted or stored at varying spatial resolutions” Kuusela: [0002]). 
These features taught by Kuusela provide many similar benefits to those described by Applicant in the remarks. First, Kuusela’s invention allows transmission of a video signal to various devices at different levels of quality (“each encoding client transmits a video stream that includes video frames at multiple resolutions” Kuusela: [0029]). In addition, Kuusela’s method allows one to “select which of the resolutions to send to which participants based on control information” (Kuusela: [0028]). For example, it can be selected to transmit the high-quality video to a device for symptom recognition while also transmitting the low-quality video to an additional device for teleconferencing. Kuusela further describes a benefit of versatility, as Kuusela teaches that the video signals of various qualities can be either transmitted by a server or transmitted directly to another device (“frames can be relayed to a plurality of decoding clients by a video conference server or can be transmitted directly to the plurality of clients” Kuusela: [0029]). Kuusela also describes that this transmission of multiple video signals of different qualities is done concurrently (“each participant in a video conference can simultaneously encode and transmit two or more video data streams” Kuusela: [0027]). 
	Accordingly, Examiner respectfully submits that independent claim 1, as amended, is taught by the combination of prior art references applied, and is thus not currently in condition for allowance. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doron (US 10666941 B1, hereinafter “Doron”) discloses an apparatus for low bitrate encoding of panoramic video to support live streaming over a wireless peer-to-peer connection, which includes "a variable bitrate may be used for the high quality and/or the lower quality compression. The bitrate, lossiness and/or processing used for the compression may be varied according to the design criteria of a particular implementation" (Doron: Col. 5, lines 33-37). Doron provides a teaching of transmitting a high-quality and low-quality portion/version of a panoramic video ("apparatus 100 may transfer the stored signal VIDEO comprising the high quality portion for the region of interest and the lower-quality version of the entire panoramic video” (Doron: Col. 5, lines 44-46). While Doron does mention that certain portions of a video will be of a high-quality while the entirety of the video will be low-quality, Doron nonetheless teaches the co-existence of a single video signal at two different bitrates. This is further demonstrated through "downscaling of portions of the panoramic video (e.g., the remaining area 120) may be performed in parallel with the encoding of the high quality portions of the panoramic video (e.g., the region of interest 124 and/or the additional area 122)" (Doron: Col. 16, lines 28-32). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793